DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Response to Amendment
The Applicants’ amendment, filed on 04/19/2021, was received and entered. As the results, claims 1-30, 32, 36, 45 and 47 were cancelled. New claims 53 and 54 were added. Therefore, claims 31, 33-35, 37-44, 46 and 48-54 are pending in this application at this time.

Response to Arguments
The Applicants’ remarks/arguments, filed on 04/19/2021, were carefully reviewed. The Applicants argued, particular in the paragraph on page 6 of the remarks as followings:
	“Piett and Cavendish fail to teach the combination of elements recited in amended claim 31. For example, neither references discloses an emergency management system that can communicate with both a vehicle communication device and an associated mobile wireless device to receive emergency data after detecting an emergency communication from the vehicle communication device. This data is associated with the identifier of a user of the vehicle device or the mobile device and then shared with the appropriate emergency service having jurisdiction over the emergency communication based on the location information.”
	
	Examiner performed updated searches and found the new references based on above arguments. The amended claims are rejected with the new reference as followings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33-35, 38-39, 41, 44, 46, 48-49 and 53-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatton (US 2014/0370839).
 	Regarding claim 31, Hatton teaches an emergency management system (i.e., a system for placing an emergency call (eCall), as shown in figures 1 and 6) comprising at least one processor, a memory, a network component, and a computer program (i.e., comprising emergency call network switch or E-Call Router 403, database 404, remote LAN/WAN transceiver, etc.) including instructions that, when executed by the at least one processor, causes the at least one processor to: 
a) 	detect an emergency communication from a vehicle communication device (i.e., a vehicle sub-system 10, as shown in figure 1 or a vehicular device including an RCM 151, an eCall receiver 153 initiating an emergency call to one or more emergency responders 56 or other contacts 58; para. [0101], [0112], [0114], [0119] and [0122]) wherein the vehicle communication device is associated with a mobile wireless device (i.e., a nomadic/mobile device 50 in Fig. 1 [0079], mobile phone 161 in Fig.6 or primary phone, etc. paired or associated with the vehicular device; para. [0101], [0122] and [0126]); 
b) 	receive emergency data from the communication device and the mobile wireless device, the emergency data comprising location information and at least one of user information, health information, or sensor information (i.e., elements of vehicle information, occupant information and location, such as GPS information, are provided to the terminating party 56 or 58; para. [0098], [0102]-[0103], [0124] and [0146]-[0147]); 
c) associate the emergency data with the vehicle communication device using an identifier of a user of the vehicle communication device or a user of the mobile wireless device (i.e., cellular telephone/vehicle owner 64 defining the emergency information to be provided included a name, age, address, blood type, medical allergies, medical conditions, etc., para. [0105]); and 
d) share the emergency data with an emergency service having jurisdiction over the emergency communication based on the location information (i.e., Cellular telephone/vehicle owner 64 may define and upload the emergency data to cellular telephone storage 51, database 68 associated with web server 68 in order to provide or share with emergency responders 56 and/or 66 via Internet 62, etc. (para. [0105]-[0106]); the emergency data, such as the location along with the vehicle information and occupant information of the request are communicated to LAN/WAN transceiver 400, remote WAN transceiver 401 and emergency call switch 403, then a look-up table is used to determine the nearest 911 call center 163 as an emergency service having jurisdiction, based on the GPS information in order to route or share the call request with the emergency data to the nearest 911 call center 163, para. [0124] and [0140]-[0141]).
Regarding claim 33, Hatton further teaches the emergency call to be triggered by a button on the LAN/WAN network access device, or by another device in paragraph [0126].
Regarding claim 34, Hatton further teaches a plurality of emergency condition sensors 28, as shown in figure 1, interfacing to vehicle network 28. The networked sensors 28 include dash impact sensors, vehicle impact sensors, etc., in paragraph [0062].
Regarding claim 35, Hatton further teaches the features of receiving an emergency notification signal from one of the sensor and triggering an emergency communication in paragraphs [0094]-[0096] and [0144]-[0145].
Regarding claims 38 and 39, Hatton further teaches wherein the emergency data from the vehicle communication device and the mobile wireless device is related to a same emergency, such as transceiver 38 of the vehicle communication device initiates an emergency call on cellular phone 50 and provides the emergency data (i.e., vehicle information 116 and occupant information 120) to one or more emergency operators on the same emergency in paragraphs [0101] and [0102].
Regarding claim 41, Hatton further teaches the emergency data stored at the cellular telephone storage 51 and/or in-vehicle storage 22 as static data (para. [0105]).
Regarding claim 44, Hatton teaches a method of providing emergency data to an emergency service by an emergency management system comprising at least one processor, a memory, a network component, and a computer program (i.e., a system for placing an emergency call (eCall), as shown in figures 1 and 6) providing emergency data to an emergency call center), the method comprising:
a) 	detecting an emergency communication from a vehicle communication device (i.e., a vehicle sub-system 10, as shown in figure 1 or a vehicular device including an RCM 151, an eCall receiver 153 initiating an emergency call to one or more emergency responders 56 or other contacts 58; para. [0101], [0112], [0114], [0119] and [0122]) wherein the vehicle communication device is associated with a mobile wireless device (i.e., a nomadic/mobile device 50 in Fig. 1 [0079], mobile phone 161 in Fig.6 or primary phone, etc. paired or associated with the vehicular device; para. [0101], [0122] and [0126]); 
b) 	receiving emergency data from the communication device and the mobile wireless device, the emergency data comprising location information and at least one of user information, health information, or sensor information (i.e., elements of vehicle information, occupant information and location, such as GPS information, are provided to the terminating party 56 or 58; para. [0098], [0102]-[0103], [0124] and [0146]-[0147]); 
c) associating the emergency data with the vehicle communication device using an identifier of a user of the vehicle communication device or a user of the mobile wireless device (i.e., cellular telephone/vehicle owner 64 defining the emergency information to be provided included a name, age, address, blood type, medical allergies, medical conditions, etc., para. [0105]); and 
d) sharing the emergency data with an emergency service having jurisdiction over the emergency communication based on the location information (i.e., Cellular telephone/vehicle owner 64 may define and upload the emergency data to cellular telephone storage 51, database 68 associated with web server 68 in order to provide or share with emergency responders 56 and/or 66 via Internet 62, etc. (para. [0105]-[0106]); the emergency data, such as the location along with the vehicle information and occupant information of the request are communicated to LAN/WAN transceiver 400, remote WAN transceiver 401 and emergency call switch 403, then a look-up table is used to determine the nearest 911 call center 163 as an emergency service having jurisdiction, based on the GPS information in order to route or share the call request with the emergency data to the nearest 911 call center 163, para. [0124] and [0140]-[0141]).
Regarding claim 46, Hatton further teaches the features of receiving an emergency notification signal from one of the sensor and triggering an emergency communication in paragraphs [0094]-[0096] and [0144]-[0145].
Regarding claims 48 and 49, Hatton further teaches wherein the emergency data from the vehicle communication device and the mobile wireless device is related to a same emergency, such as transceiver 38 of the vehicle communication device initiates an emergency call on cellular phone 50 and provides the emergency data (i.e., vehicle information 116 and occupant information 120) to one or more emergency operators on the same emergency in paragraphs [0101] and [0102]. 
 	Regarding claim 53, Hatton further teaches the vehicle communication device may have GPS receiver/processor 14 for transmitting its location in the emergency call request to the emergency responders in paragraph [0098] and [0124].
	Regarding claim 54, Hatton further teaches the sensor information, such as vehicle information 116 being received from the vehicle communication device in paragraph [0063], [0079] and [0102].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 40 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 2014/0370839) in view of Cavendish et al. (US 10,142,816).
 	Regarding claim 37, Hatton teaches the cellular telephone/vehicle owner 64 providing emergency data associated with his primary phone to transmit or share with the operators, as discussed above. Hatton further teaches that it may be possible for the vehicle based computing system to place a call from through a secondary nomadic or nearby mobile phone if the primary nomadic device is disconnected or unavailable for any reason (para. [0152]). Hatton failed to teach the feature of causing a push notification to be sent to the vehicle communication device to obtain the emergency data. However, Cavendish et al. (“”Cavendish) teaches an operating environment or emergency system for initiating an emergency call and providing periodic tracking-session data, as shown in figure 1. The environment comprise an emergency call server 120 and a device 108 which may be a wireless device or a communication sub-system mounted on a vehicle, etc. (col.4, lines 53-60). The emergence call server may periodically send a triggering message or request to obtain update session data (i.e., emergency data). The device 108 responds to the request to send the update emergency data (col.5, line 48 though col.6, line 2).

	Regarding claim 40, Cavendish further teaches the limitations of the clam in col.5, lines 18-34 and lines 55-64.
	Regarding claim 51, Cavendish further teaches the feature of updating about positive changes of the position of the device and regarding the medical condition of the user via the biometric sensors (col.5, lines 54-64).
 	Regarding claim 52, Cavendish further teaches the limitations of the claim in col.14, lines 5-44; col.12, lines 44-54 and col.14, lines 50-58.

Claims 42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 2014/0370839) in view of Gellens et al. (US 2017/0374538).
Regarding claims 42 and 50, Hatton teaches all subject matters as claimed above, except for the feature of a data query comprising a call back number. However, Gellens et al. (“Gellens”) teaches an eCall server 150 transmitting a response to terminal 110 including metadata based on the telematics data transmitted in the eCall message. The eCall message may also include a call-back number (para. 0106) for a purpose of establishing an emergency related call in the future.
.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 2014/0370839) in view of Piett al. (US 2010/0262668).
 	Regarding claim 43, Hatton teaches feature of storing the emergency data at different storages and/or databases as discussed above, except for feature of access to the emergency data being restricted using one or more credentials. However, Piett et al. (“Piett”) teaches the feature of using credentials, such as passwords, for authenticating user, service provider, PSAP, etc. accessing to database stored emergency data stored in the database (para. [0033], [0044] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of access to the emergency data being restricted using one or more credentials, as taught by Piett, into view of Hatton in order to secure the emergency data and preventing unauthorized users to access the emergency data.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: May 2021